DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 8,946,317).
Regarding claims 1 and 4-8:  Asada et al. (US ‘317) discloses compositions for hard tissue repair [abstract], wherein Example 13B [Ex. 13B; 30:40-34:27; Table 7, Ex. 13B] contains 37.6 parts by weight {pbw} monomer (A) (4-META/MMA, 4-methacryloxyethyltrimellitic anhydride/methyl methacrylate [25:56-58]), 60.0 pbw polymer (B) comprising 25% (b1) (PMMA; volume mean particle diameter 26.7 µm; specific surface area 2.913 m2/g [26:3-5]) and 75% (b3) (PMMA; volume mean particle diameter 24.6 µm; specific surface area 0.371 m2/g [26:9-11]), 2.4 pbw polymerization initiator (C) (partially oxidized tributyl boron [26:28-30]) and 892.5 mg zirconium dioxide [Ex. 13B; 30:40-34:27; Table 7, Ex. 13B].  Asada et al. (US ‘317) discloses (b3) having a volume mean particle diameter 1 to 50 µm [10:47-49].
Asada et al. (US ‘317) does not disclose Ex. 13B containing (b3) having a volume mean particle diameter of 27 to 50 µm.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while (b3) of Ex. 13B does not have a volume mean particle diameter of 27 to 50 µm, one having skill in the art would have found it obvious to have prepared a composition having a volume mean particle diameter of 27 to 50 µm, as Asada et al. (US ‘317) discloses (b3) having a volume mean particle diameter 1 to 50 µm [10:47-49]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Regarding claim 2:  Asada et al. (US ‘317) discloses zirconium dioxide [Ex. 13B; 30:40-34:27; Table 7, Ex. 13B] as the X-ray contrast medium [19:42-20:14].
et al. (US ‘317) does not specifically disclose zirconium dioxide having a volume mean particle diameter of less than 3.0 µm.  However, it would have been obvious to one of ordinary skill in the art to employ zirconium dioxide having a volume mean particle diameter of less than 3.0 µm in the composition of Asada et al. (US ‘317) since such a modification would have involved a change in the size of the component and a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimen-sions of the claimed device and a device having the claimed relative dimensions would not perform differ-ently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-18 of U.S. Patent No. 8,946,317. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed composition and kit of U.S. Patent No. 8,946,317 comprising  24-58.4 pbw monomer (A), 37.9-65 pbw methacrylate polymer (B) containing 2-80 wt% particles (b3) having a surface area of 0.1 to 0.5 m2/g, particles (b2) having a surface area of 0.51 to 1.2 m2/g and particles (b1) having 2/g, 0.5 to 10 pbw organoboron initiator (C), and 10-70 pbw X-ray contrast medium based on total of (A), (B) and (C) substantially overlap in scope with the instant claimed composition and kit.
Applicant's attention is drawn to MPEP § 804 where it is disclosed that "the specification can always be used as a dictionary to learn the meaning of a term in a patent claim." In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). 25. U.S. Patent No. 8,946,317 claims particles (b3). Particles (b3) are defined in the specification as having a volume mean diameter of 1 to 50 µm [10:47-49].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767